DETAILED ACTION
This action is responsive to RCE filed on March 15th, 2021. 
Claims 1~20 are allowed.
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/15/21 has been entered. 
Terminal Disclaimer
The terminal disclaimer filed on 11/10/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S Patent No. 10,084,827 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
The application is allowed based on Applicant’s response/amendment made on 03/15/21. The prior art of record did not specifically teach, A method for registering a second device in a server by a first device…and electronic device, comprising: “establishing a connection between the first device and the server using a user identifier (ID) input by the first device; searching for the second device disposed in a home network in which the first device is disposed; establishing a connection between the first device and the second device, in response to a message transmitted by the second device; receiving identification information of the second device from the second device; determining whether the second device is registered with the server; in response to determining that the second device is not registered with the server, transmitting a registration request message, to the server, requesting registration of the second device with the server, the registration request message including the identification information of the second device, and in response to registration of the second device, displaying, by the first device, a visual indication of the second device being registered to the server; wherein the identification information of the second device is stored in association with the user ID of the first device by the server.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE SOO KIM whose telephone number is (571)270-3229. The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information 
/HEE SOO KIM/
Primary Examiner, Art Unit 2457